981 So. 2d 1254 (2008)
Maurice THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2585.
District Court of Appeal of Florida, Fifth District.
May 20, 2008.
James S. Purdy, Public Defender, and Anne Moorman Reeves, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See § 90.614(2), Fla. Stat. (2006).
ORFINGER, TORPY and COHEN, JJ., concur.